GEHL COMPANY
2004 EQUITY INCENTIVE PLAN


STOCK APPRECIATION RIGHTS AWARD AGREEMENT

        THIS AGREEMENT, made and entered into as of this ____ day of
_____________, by and between GEHL COMPANY, a Wisconsin corporation (the
“Company”), and ________________________ (the “Participating Key Employee”).


W I T N E S S E T H :

        WHEREAS, the Company has adopted the Gehl Company 2004 Equity Incentive
Plan (the “Plan”), the terms of which, to the extent not stated herein, are
specifically incorporated by reference in this Agreement; and

        WHEREAS, one of the purposes of the Plan is to permit the granting of
awards of stock appreciation rights with respect to shares of the Company’s
Common Stock, $.10 par value (the “Common Stock”), to certain key employees of
the Company and its Affiliates (as defined in the Plan); and

        WHEREAS, the Participating Key Employee is now employed by the Company
or an Affiliate of the Company in a key capacity, and the Company desires the
Participating Key Employee to remain in such employ and to increase his or her
incentive and personal interest in the welfare of the Company.

        NOW, THEREFORE, in consideration of the premises and of the covenants
and agreements herein set forth, the parties hereby mutually covenant and agree
as follows:

        1.    Award of SARs. Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby awards the Participating Key Employee the
number of stock appreciation rights set forth on the signature page of this
Agreement (the “SARs”). The SARs are solely a unit of measurement of the amount
of cash compensation, if any, to which the Participating Key Employee may be
entitled.

        2.    Initial Value of SARs. Each SAR has an initial value as set forth
on the signature page of this Agreement (the “Initial Value”).

        3.    Exercisability and Termination of SARs. Except as provided herein,
the SARs may be exercised only while the Participating Key Employee is an
employee of either the Company or an Affiliate of the Company and only if the
Participating Key Employee has been continuously so employed since the date of
the award of the SARs. Subject to Paragraph 4, the SARs may be exercised by the
Participating Key Employee in whole, or in part from time to time, during the
period beginning on the date of grant of the SARs set forth on the signature
page of this Agreement (the “Grant Date”) and ending on the tenth anniversary of
the Grant Date (the “10-Year Maturity Date”) but only in accordance with the
following schedule:

--------------------------------------------------------------------------------

Elapsed Period of Time
After Grant Date Cumulative Percentage of SARs
Which May Be Exercised
(which number of shares shall be rounded
down to the nearest whole number
Less than One Year 0% One Year 33-1/3% Two Years 66-2/3% Three Years 100%

provided, however, that notwithstanding the foregoing vesting schedule, the SARs
shall become immediately exercisable in full following a Change of Control of
the Company (as such term is defined in the Plan).

        4.    Exercisability After Termination of Employment.

        (a)    Death or Disability; Retirement. In the event the Participating
Key Employee dies while he or she is in the employ of the Company or an
Affiliate thereof or if his or her employment is terminated by reason of
retirement on or after attaining age 62 or by reason of his or her disability,
the SARs, to the extent not theretofore exercised, may be exercised in full as
follows: (i) by the Beneficiary at any time within twelve months after the date
of the Participating Key Employee’s death while in the employ of the Company or
an Affiliate thereof; or (ii) by the Participating Key Employee at any time
within twelve months after the termination of Participating Key Employee’s
employment by reason of retirement on or after attaining age 62 or by reason of
his or her disability, but in no event later than the 10-Year Maturity Date.

        (b)    Voluntary Termination; Termination for Cause. In the event the
Participating Key Employee voluntarily terminates employment with the Company
and, if applicable, any of its Affiliates or if his or her employment is
terminated for Cause (as hereinafter defined), the SARs, to the extent not
theretofore exercised, shall immediately terminate upon such termination of
employment. For purposes of this Agreement, the term “Cause” shall mean any
termination of the Participating Key Employee by action of the Board of
Directors of the Company because of the failure of the Participating Key
Employee to fulfill his or her obligations with the Company or any Affiliate
thereof or because of serious willful misconduct by the Participating Key
Employee in respect of his or her obligations with the Company or any Affiliate
thereof which would cause a substantial and demonstrable detriment to the
Company, as, for example, the commission by the Participating Key Employee of a
felony or the perpetration by the Participating Key Employee of a common-law
fraud against the Company or any Affiliate thereof, or any major material action
(i.e., not procedural or operational differences) taken against the expressed
directive of the Board of Directors of the Company.

        (c)    Other. In the event that the Participating Key Employee is
discharged or leaves the employ of the Company and, if applicable, its
Affiliates for any reason (other than the death or disability of the
Participating Key Employee, the retirement of the Participating Key Employee on
or after attaining age 62, the Participating Key Employee’s voluntary
termination of employment or the termination of the Participating Key Employee
for Cause), the SARs, to the extent not theretofore exercised but then permitted
under the percentage limitations of Paragraph 3 hereof, may be exercised by the
Participating Key Employee at any time within three months after the date of
termination of employment, but in no event later than the 10-Year Maturity Date.

-2-

--------------------------------------------------------------------------------

        5.    Final Value of SARs. The value of each exercised SAR shall be the
difference between (i) the Initial Value and (ii) the last per share sale price
of the Common Stock as reflected on The Nasdaq Stock Market on the date of
exercise as determined pursuant to Paragraph 6 (such difference being the “Final
Value”).

        6.    Manner of Exercise. Except as provided herein, the SARs may be
exercised only by written notice to the Company, served upon the Secretary of
the Company at its office at West Bend, Wisconsin, specifying the number of SARs
being exercised. The exercise shall be effective on the business day such
written notice is received or, if such written notice is received on a day which
is not a business day, on the next following business day. A day of the week is
a business day if it is a day that both the West Bend office of the Company and
The Nasdaq Stock Market are open for business. Any such written notice is
irrevocable. Notwithstanding the foregoing, in no event may any SARs be
exercised except during the windows defined pursuant to the Company’s insider
trading policy; any blackout periods under such policy shall not extend the
exercise period for SARs hereunder.

        7.    Cash Payment. As soon as practicable after a valid exercise of a
SAR, the Company shall make a cash payment to the Participating Key Employee or
the Beneficiary thereof, as applicable. The cash payment shall be equal to the
Final Value, subject to the Company’s obligation to withhold Federal, state or
local taxes.

        8.    Nontransferability of the SARs. The SARs shall not be assignable,
alienable, saleable or transferable by the Participating Key Employee other than
by will or the laws of descent and distribution; provided, however, that the
Participating Key Employee shall be entitled, in the manner provided in
Paragraph 9 hereof, to designate a beneficiary to exercise his or her rights
with respect to the SARs upon the death of the Participating Key Employee. The
SARs may be exercised during the lifetime of the Participating Key Employee only
by the Participating Key Employee or, if permitted by applicable law, the
Participating Key Employee’s guardian or legal representative.

        9.    Designation of Beneficiary.

        (a)     The person whose name appears on the signature page hereof after
the caption “Beneficiary” or any successor designated by the Participating Key
Employee in accordance herewith (the person who is the Participating Key
Employee’s beneficiary at the time of his or her death is herein referred to as
the “Beneficiary”) shall be entitled to exercise the SARs, to the extent they
are exercisable, after the death of the Participating Key Employee. The
Participating Key Employee may from time to time revoke or change his or her
Beneficiary without the consent of any prior Beneficiary by filing a new
designation with the Committee (as defined in the Plan). The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participating Key Employee’s death, and
in no event shall any designation be effective as of a date prior to such
receipt.

-3-

--------------------------------------------------------------------------------

        (b)     If no such Beneficiary designation is in effect at the time of
the Participating Key Employee’s death, or if no designated Beneficiary survives
the Participating Key Employee or if such designation conflicts with applicable
law, the Participating Key Employee’s estate shall be entitled to exercise the
SARs, to the extent they are exercisable after the death of the Participating
Key Employee. If the Committee is in doubt as to the right of any person to
exercise the SARs, the Company may refuse to recognize such exercise, without
liability for any interest thereon, until the Committee determines the person
entitled to exercise the SARs, or the Company may apply to any court of
appropriate jurisdiction and such application shall be a complete discharge of
the liability of the Company therefor.

        10.    Adjustments. In the event of any reclassification, subdivision or
combination of shares of Common Stock, merger or consolidation of the Company or
sale by the Company of all or a portion of its assets, or other event which
could, in the judgment of the Committee, distort the implementation of the Plan
or the realization of its objectives, the Committee may make such adjustments in
the number of SARs and/or the Initial Value or in the terms, conditions or
restrictions of this Agreement as the Committee deems equitable to the extent
consistent with the Plan.

        11.    Powers of Company Not Affected. The existence of the SARs shall
not affect in any way the right or power of the Company or its shareholders to
make or authorize any combination, subdivision or reclassification of the Common
Stock or any reorganization, merger, consolidation, business combination,
exchange of shares, or other change in the Company’s capital structure or its
business, or any issue of bonds, debentures or stock having rights or
preferences equal, superior or affecting the SARs or the rights thereof, or
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise. Nothing in this Agreement shall
confer upon the Participating Key Employee any right to continue in the
employment of the Company or any of its Affiliates or interfere with or limit in
any way the right of the Company or any of its Affiliates to terminate the
Participating Key Employee’s employment at any time.

        12.    Interpretation by Committee. The Participating Key Employee
agrees that any dispute or disagreement which may arise in connection with this
Agreement shall be resolved by the Committee, in its sole discretion, and that
any interpretation by the Committee of the terms of this Agreement or the Plan
and any determination made by the Committee under this Agreement or the Plan may
be made in the sole discretion of the Committee and shall be final, binding, and
conclusive all as more fully set forth in the Plan. Any such determination need
not be uniform and may be made differently among Participating Key Employees
awarded SARs.

        13.    Miscellaneous.

        (a)     This Agreement shall be governed and construed in accordance
with the laws of the State of Wisconsin applicable to contracts made and to be
performed therein between residents thereof.

        (b)     This Agreement may not be amended or modified except by the
written consent of the parties hereto.

-4-

--------------------------------------------------------------------------------

        (c)     Headings are given to the paragraphs and subparagraphs of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

        (d)     Any notice, filing or delivery hereunder or with respect to SARs
shall be given to the Participating Key Employee at either his or her usual work
location or his or her home address as indicated in the records of the Company,
and shall be given to the Committee or the Company at

  143 Water Street
West Bend, Wisconsin 53095
Attention: Corporate Secretary


All such notices shall be given by first class mail, postage pre-paid, or by
personal delivery.

        (e)     This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns and shall be binding upon and inure
to the benefit of the Participating Key Employee, the Beneficiary and the
personal representative(s) and heirs of the Participating Key Employee.

        IN WITNESS WHEREOF, the Company has caused this instrument to be
executed by its duly authorized officers and its corporate seal hereunto
affixed, and the Participating Key Employee has hereunto affixed his or her
hand, all on the day and year set forth below.

GEHL COMPANY
             (CORPORATE SEAL)
  By:_________________________________________________
  Attest:______________________________________________
  PARTICIPATING KEY EMPLOYEE
  ___________________________________________________



  Number of SARs:
Initial Value:
Grant Date:
Beneficiary:
Address of Beneficiary:
Beneficiary Tax Identification No.:




-5-